Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Imaging unit, detection unit, distortion correction processing unit in claim 1, structural recitation in PG-Pub. [0041] with reference to include an image sensor, [0032] with reference to a CPU, [0045] detection unit 92, [0053] distortion correction processing unit (image processing unit 93); 
Recording unit, parameter reading unit, in claim 2, structural recitation in PG-Pub. with reference to a CPU [0032] [0045], recording unit 98, [0063] parameter reading unit 951
Parameter calculating unit in claim 3, structural recitation in PG-Pub with reference to a CPU [0032] [0045], [0063] parameter calculating unit 952.
Manipulation accepting unit, magnification processing unit, in claim 5, structural recitation in PG-Pub. With reference to an input unit 96 such as mouse/keyboard/touch panel [0066], [0032] with reference to a CPU, [0061] magnification processing unit (image processing unit 93).

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 1 line 5 recites “a subject image”, line 14 recites “a plurality of the subject images”. Since “the subject image” is referring back to a single image, it is unclear how there would be a plurality of the same subject image. The Examiner is interpreting this limitation as “a plurality of subject images” for examining purposes.

	Claim 1 line 14 recites “the subject images”,
	Claim 2 line 10, claim 3 line 4 recites the limitation "the same size",
Claim 4 line 5 recites “the sizes of two subject images”. 
There is insufficient antecedent basis for this limitation in the claim.

Depending claims inherits those defects.


Allowable Subject Matter
Claims 1-5 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The invention of independent claim 1 recites “a detection unit that detects a size of the subject image in a captured image obtained by the imaging unit, in accordance with a luminance signal of each pixel in the captured image; and a distortion correction processing unit that corrects an optical distortion of the captured image depending on sizes of a plurality of the subject images that are different from one another.”
Sakiyama (US Patent 6063023) teaches an endoscope system having a camera head detachably connected to an eyepiece unit (Col.6) and corrects optical data, however does not teach nor suggest a distortion correction processing unit that corrects an optical distortion of the captured image depending on sizes of a plurality of subject images that are different from one another as in context of claim 1.
Kawai (US Patent 7834907 B2) teaches image processing method corrects barrel-shaped distortion by using of conversion equations and shows application of differently sized conversion areas 1121/1131 depending on a zoom factor which is input by the operator. However does not teach nor suggests a detection unit that detects a size of the subject image in a captured image obtained by the imaging unit, in accordance with a luminance signal of each pixel in the captured image and a distortion correction processing unit that corrects an optical distortion of the captured image depending on sizes of a plurality of subject images that are different from one another as in context of claim 1.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure: all references cited on the attached PTO-892 Notice of
References Cited excluding the above relied upon references.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINQIAO HUANG whose telephone number is (571)270-1546.  The examiner can normally be reached on Mon-Thu 0930-1630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/MINQIAO HUANG/Examiner, Art Unit 3795 

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795